Citation Nr: 1045662	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-40 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to December 
1945.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the claim in August 2009 and July 2010 for 
further development and consideration.  In October 2010, the 
Veteran submitted additional evidence, and waived RO 
consideration of that evidence.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran was exposed to asbestos, before, during and after 
service; and the preponderance of the evidence shows that the 
Veteran does not have a current disability involving in-service 
asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for asbestosis are denied.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in August 2004. 

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claims for service 
connection were denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

The report of VA examination was conducted by a physician's 
assistant.  The examination report was neither reviewed nor 
signed by a physician, as required.  The Board remanded the claim 
for another examination.  The Veteran failed to report for VA 
examinations in July 2010 and August 2010.  The Veteran's power 
of attorney ultimately stated that he would not report for 
another examination and the claim should be decided on the 
evidence of record.  Therefore, the claim will be considered on 
the current evidence of record.  See 38 C.F.R. § 3.655 (when 
entitlement to a benefit in conjunction with an original 
compensation claim cannot be established or confirmed without a 
current VA examination and the claimant, without good cause, 
fails to report for such examination, the claim shall be rated 
based upon the evidence of record).  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

Service connection will be granted if it is shown that a veteran 
has a disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty, in 
active military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

To establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

There are no specific statutory or regulatory guidance regarding 
claims for residuals of asbestos exposure.  However, some 
guidelines for compensation claims based on asbestos exposure are 
published in M21-1, VBA Adjudication Procedure Manual M21-1 
Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Chap. 1, Sec. H, 
Para. 29, entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases:" and Part IV, Subpart ii, Chap. 2, 
Sec. C, Para. 9, entitled "Service Connection for Disabilities 
Resulting from Exposure to Asbestos." (Dec. 13, 2005).  Also, an 
opinion by VA's Office of General Counsel discusses the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative protocols 
using the following criteria.  The latency period for asbestos- 
related diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  The exposure may have been 
direct or indirect, and the extent or duration of exposure is not 
a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.  Inhalation of asbestos fibers and/or particles can result 
in fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), with 
the most common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).  As to occupational exposure, exposure to 
asbestos has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a history 
of exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 
9a-f.  

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the latency 
and exposure information pertinent to the veteran.  M21-1MR, Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.  There is no 
presumption of asbestos exposure in service.  

The agency of original jurisdiction found that the Veteran's 
records were unavailable, presumably lost in a fire in 1973, and 
could not be reconstructed through alternate sources.  However, 
service treatment records are already contained in the Veteran's 
claims file, and it was noted that the Veteran was a welder prior 
to entering service and, on VA examination, the Veteran noted 
that he had a 20 year post-service history as a chemical plant 
engineer.  The Veteran apparently is contemplating an asbestos-
related lawsuit.  The Veteran failed to respond to an August 2004 
VA letter regarding his asbestos claim.  However, he submitted a 
2002 private chest x-ray report which diagnosed interstitial 
fibrosis at the lung bases typical of previous asbestos exposure 
indicating asbestosis.  In addition, he stated in March 2005 that 
he was exposed to asbestos in service when he constructed P.T. 
boats. 

An August 2002 chest X-ray diagnosed COPD and no acute process or 
adverse interval change.  A February 2003 progress note diagnosed 
asbestosis by chest X-ray (COPD and nocturnal cough).  A 
September 2004 chest X-ray diagnosed no active disease and mild 
fibrosis and pleural thickening on the left.  Medical records 
from 2006 to the present noted asbestosis as a chronic condition 
or by history.   

A VA examination was conducted by a certified VA physician's 
assistant (PA-C) in November 2009.  The examiner noted that the 
Veteran's post-service treatment records indicate notations of 
COPD/asbestosis but has no knowledge of how or when these 
diagnoses were rendered.  The examiner stated that the asbestosis 
diagnosis is from a class action lawsuit which noted that the 
Veteran's X-rays indicated "interstitial fibrosis at the lung 
bases typical of previous asbestosis exposure."  The examiner 
noted that the letter did not reference the rest of the X-ray 
report stating, "no pleural plaque, calcified plaque, pleural 
thickening, or hemidiaphragmatic plaque is observed."  The 
examiner indicated that interstitial fibrosis is a rather non-
specific finding and that the presence of pleural plaques is 
typically considered diagnostic of asbestosis.  The examiner 
noted the additional X-rays in the Veteran's claims file.  A 
February 2004 X-ray noted lungs are clear of active pulmonary 
disease.  A July 2004 X-ray noted no pleural abnormalities.  An 
August 2005 X-ray noted no infiltrate seen.  The examiner noted 
that the Veteran worked as a welder in service, but stated that 
his pre and post-service work as a welder and in chemical plants 
for at least 20 years would likely provide an increased 
opportunity of significant asbestos exposure compared to just 
over one year in service.  The examiner opined that there is no 
clear diagnosis of asbestosis, and even assuming the Veteran has 
asbestosis, one could not determine the source of the exposure.  

The opinion of the VA examiner is more probative than the 2002 
private chest X-ray report which diagnosed interstitial fibrosis 
at the lung bases typical of previous asbestos exposure 
indicating asbestosis, or the private treatment records noting 
asbestosis.  The VA opinion is consistent with the other evidence 
of record.  The examiner reviewed the claims file.  See Goss v. 
Brown, 9 Vet. App. 109 (1996) (to qualify as an expert, a person 
need not be licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human ailments).  
In addition, there is no competent evidence of record finding 
that the Veteran's putative in-service asbestos exposure caused 
any disability, as opposed to non-service exposure.  

The Veteran genuinely believes that he has an asbestos-related 
disease caused by in-service exposure.  The Veteran is competent 
to comment on his symptoms.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis of 
asbestos-related disease or that inservice exposure caused the 
disease, and his views are of no probative value.  And, even if 
his opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed opinion provided by the VA 
examiner who reviewed the Veteran's claims file and provided the 
reasons for the opinion.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible"); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not warranted. 
ORDER

Entitlement to service connection for asbestosis is denied.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


